PER CURIAM.
We initially accepted jurisdiction to review the decision of the Third District Court of Appeal in Hacienda Villas, Inc. v. MIA Consulting Group, Inc., 47 So.3d 848 (Fla. 3d DCA 2010), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.